By JUDGE WHITE.
Tue opinion just given is in conformity with the more-rec.-s¡1 decisions of the English Courts; but their former decisions, aid those of New-York, New-Hampshire, Massachusetts and Pennsylvania, are to the contrary. Connecticut is the only State in the Union, w’iose Courts have adopted the modern English doctrine o.i this point. As the authorities thus conflict, I feel at lberty to regard the probable effect of the principle on society. To permit a man who has transferred a negotiable paper, to give testimony by which its validity in the haids of an en-dorsee, or subsequent holder, is to be destroyid, must evidently encourage combinations to commit fraids, and tend to destroy confidence in notes and bills, whici is essential to commercial operations. The very circurrstance of its being necessary to introduce the evidence cf the payee, to impeach the validity of the note, presupposes (in most cases) that the original transaction has b.-ei kept secret from all but him and the maker. To a mm capable of *201entering into such fraudulent combinations, his responsibility to those to whom he may transfer the note, seems too remote and contingent to outweigh the immediate temptation by which he may.be seduced. True it is, that one giving evidence under such suspicious circumstances, would not readily be credited by an honest jury; but to shew that necessarily he will not be believed, proves that there is no utility in his testifying. And though witnesses thus situated, might sometimes give evidence essential to the correct administration of justice, and be believed, it seems to me that this would occur in a proportion of such cases, by far too small, to justify the establishment of a rule of evidence so dangerous to society-as this. I cannot concur in the opinion of the majority of the Court. The view which I have taken is supported by authority. a
Judge Safeold having sealed the bill of exceptjpns in the Court below, gave no opinion here.
Judgement affirmed.

 1 Term R. 296. 1 New H. R. 60 4 Mass. R. 156. 3 Mass R. 27. 10 Id. 502, 17 Id 94. 3 John.Cases 185 2 John. R. 165. 15 Id. 270 2 Dall. 194. 2 Yeates 17